BELCHER, Judge.
The conviction is for carrying a pistol; the punishment, a fine of $100.
Both the complaint and information charge that the appellant did unlawfully carry “on or about” his person a pistol.
A complaint and information which charges that the accused did carry on or about his person a pistol, because of the use of the word “or” rather than the word “and,” renders such allegation uncertain and the complaint and information defective. Art. 483, Vernon’s A.P.C.; 44 Texas Jur. p. 477, Sec. 34; 2 Branch (2d Ed.) Sec. 975; Evage v. State, 136 Texas Cr. Rep. 318, 125 S.W. (2d) 295; Wilson v. State, 151 Texas Cr. Rep. 570, 209 S.W. (2d) 598; Scott v. State, 153 Texas Cr. Rep. 492, 221 S.W. (2d) 608.
Because of the insufficiency of the complaint and information, the judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the court.